



Exhibit 10.1
Execution Version
INVESTMENT ADVISORY AGREEMENT
BETWEEN
TRIANGLE CAPITAL CORPORATION
AND
BARINGS LLC
AGREEMENT, dated as of August 2, 2018, between Triangle Capital Corporation, a
Maryland corporation (the “Company”), and Barings LLC, a Delaware limited
liability company (the “Adviser”).
WHEREAS, the Company is a non-diversified, closed-end investment company that
has elected to be regulated as a business development company (“BDC”) under the
Investment Company Act of 1940, as amended (together with the rules promulgated
thereunder, the “1940 Act”);
WHEREAS, the Adviser is registered as an investment adviser under the Investment
Advisers Act of 1940, as amended (together with the rules promulgated
thereunder, the “Advisers Act”);
WHEREAS, the Company desires to retain the Adviser to provide investment
advisory services to the Company in the manner and on the terms and conditions
hereinafter set forth; and
WHEREAS, the Adviser is willing to provide investment advisory services to the
Company in the manner and on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Adviser hereby
agree as follows:
1.
In General.

The Adviser agrees, all as more fully set forth herein, to act as investment
adviser to the Company with respect to the investment of the Company’s assets
and to supervise and arrange for the day-to-day operations of the Company and
the purchase of assets for and the sale of assets held in the investment
portfolio of the Company.
2. Duties and Obligations of the Adviser with Respect to Investment of Assets of
the Company.
(a) Subject to the succeeding provisions of this paragraph and subject to the
direction and control of the Company’s board of directors (the “Board of
Directors”), the Adviser shall act as the investment adviser to the Company and
shall manage the investment and reinvestment of the assets of the Company. 
Without limiting the generality of the foregoing, the Adviser shall, during the
term and subject to the provisions of this Agreement, (i) determine the
composition of the portfolio of the Company, the nature and timing of the
changes therein and the manner of implementing such changes; (ii) identify,
evaluate and negotiate the structure of the investments made by the Company;
(iii) execute, close, service and monitor the investments that the Company
makes; (iv) determine the securities and other assets that the Company will
purchase, retain or sell; (v) perform due diligence on prospective portfolio
companies; and (vi) provide the Company with such other investment advisory,
research and related services as the Company may, from time to time, reasonably
require for the investment of its funds. Nothing contained herein shall be
construed to restrict the Company’s right to hire its own employees or to
contract for administrative services to be performed by third parties, including
but not limited to, the calculation of the net asset value of the Company’s
shares.
(b) In the performance of its duties under this Agreement, the Adviser shall at
all times use all reasonable efforts to conform to, and act in accordance with,
any requirements imposed by (i) the provisions of the 1940 Act, and of any rules
or regulations in force thereunder, subject to the terms of any exemptive order
applicable to the Company;


1

--------------------------------------------------------------------------------





(ii) any other applicable provision of law; (iii) the provisions of the Articles
of Incorporation and the Bylaws of the Company, as such documents may be amended
from time to time; (iv) the investment objectives, policies and restrictions
applicable to the Company as set forth in the reports and/or registration
statements that the Company files with the Securities and Exchange Commission
(the “SEC”), as they may be amended from time to time by the Board of Directors
of the Company; and (v) any policies and determinations of the Board of
Directors of the Company and provided in writing to the Adviser.
(c) The Adviser will provide significant managerial assistance to those
portfolio companies of the Company that the Company agrees to provide such
services to as required by the 1940 Act.
(d) The Adviser may engage one or more investment advisers (each, a
“Sub-Adviser”) which are registered under the Advisers Act to act as
sub-advisers to provide the Company certain services set forth in Section 2(a)
of this Agreement, all as shall be set forth in a written contract (each, a
“Sub-Advisory Agreement”) to which the Company and the Adviser shall be parties,
which Sub-Advisory Agreement shall be subject to approval by the vote of a
majority of the members of the Board of Directors who are not “interested
persons” (as such term is defined in Section 2(a)(19) of the 1940 Act) of the
Adviser, any sub-adviser, or of the Company (each, a “Non-Interested Director”),
cast in person at a meeting called for the purpose of voting on such approval
and, to the extent required by the 1940 Act, by the vote of a majority of the
outstanding voting securities of the Company and otherwise consistent with the
terms of the 1940 Act. The Adviser and not the Company shall be responsible for
any compensation payable to any Sub-Adviser; provided, however, that the Adviser
shall have the right to direct the Company to pay directly to any Sub-Adviser
the amounts due and payable to such Sub-Adviser from the fees and expenses
payable to the Adviser under this Agreement.
(e) The Adviser will maintain all books and records with respect to the
Company’s securities transactions required by sub-paragraphs (b)(5), (6), (9)
and (10) and paragraph (f) of Rule 31a-1 under the 1940 Act (other than those
records being maintained by the administrator to the Company (the
“Administrator”) under the administration agreement to be entered into by and
between the Company and the Administrator concurrent herewith (the
“Administration Agreement”)), or by the Company’s custodian or transfer agent)
and preserve such records for the periods prescribed therefor by Rule 31a-2 of
the 1940 Act. The Adviser shall have the right to retain copies, or originals
where required by Rule 204-2 promulgated under the Advisers Act, of such records
to the extent required by applicable law, subject to observance of its
confidentiality obligations under this Agreement.
(f) All investment professionals of the Adviser and its staff, when and to the
extent engaged in providing investment advisory and management services
hereunder, and the compensation and routine overhead expenses of such personnel
allocable to such services, shall be provided and paid for by the Adviser and
not by the Company.  The Company shall bear all other costs and expenses of its
operations and transactions, including, without limitation, those relating to:
(i).
organizational and offering expenses;

(ii).
fees and expenses incurred in valuing the Company’s assets and computing its net
asset value (including the cost and expenses of any independent valuation firm);

(iii).
the fees and expenses incurred by the Company or payable to third parties,
including lawyers, accountants, auditors, agents, consultants or other advisors,
in connection with the Company’s financial, accounting and legal affairs and in
monitoring the Company’s investments and performing due diligence on the
Company’s prospective portfolio companies or otherwise related to, or associated
with, evaluating and making investments, including expenses related to
unsuccessful portfolio acquisition efforts;

(iv).
all fees, costs and expenses of money borrowed by the Company, including
principal, interest and the costs associated with the establishment and
maintenance of any credit facilities, other financing arrangements, or other
indebtedness of the Company, if any (including commitment fees, accounting and
legal fees, closing and other costs);

(v).
offerings of the Company’s common stock and other securities;



2

--------------------------------------------------------------------------------





(vi).
investment advisory and management fees payable under Section 6 of this
Agreement;

(vii).
administration fees;

(viii).
transfer agent and custody fees and expenses;

(ix).
federal and state registration fees;

(x).
all costs of registration and listing the Company’s securities on any securities
exchange;

(xi).
federal, state and local taxes;

(xii).
Non-Interested Directors’ compensation, fees and expenses;

(xiii).
costs of preparing and filing reports or other documents required by the SEC or
other regulators;

(xiv).
costs of any reports, proxy statements or other notices to stockholders,
including printing costs;

(xv).
costs of holding stockholder meetings;

(xvi).
the Company’s allocable portion of the fidelity bond, directors and
officers/errors and omissions liability insurance, and any other insurance
premiums, including independent director liability policies;

(xvii).
direct costs and expenses of administration and operation, including printing,
mailing, long distance telephone, copying, secretarial and other staff,
independent auditors and outside legal costs;

(xviii).
all third-party legal, expert and other fees, costs and expenses relating to any
actions, proceedings, lawsuits, demands, causes of action and claims, whether
actual or threatened, made by or against the Company, or which the Company is
authorized or obligated to pay under applicable law or its governing agreements
or by the Board of Directors;

(xix).
subject to Section 7 below, any judgment or settlement of pending or threatened
proceedings (whether civil, criminal or otherwise) against the Company, or
against any trustee, director, partner, member or officer of the Company in his
capacity as such for which the Company is required to indemnify such trustee,
director, partner, member or officer by any court or governmental agency, or
settlement of pending or threatened proceedings;

(xx).
all travel and related expenses of directors, officers, managers, agents and
employees of the Company and the Adviser, incurred in connection with attending
meetings of the Board of Directors or holders of securities of the Company or
performing other business activities that relate to the Company, including
travel and related expenses incurred in connection with the purchase,
consideration for purchase, financing, refinancing, sale or other disposition of
any investment or potential investment of the Company; provided, however, that
the Company shall only be responsible for (A) a proportionate share of such
expenses, as determined by the Adviser in good faith, where such expenses were
not incurred solely for the benefit of the Company, and (B) expenses incurred in
accordance with the Company’s travel expense reimbursement policies;

(xxi).
all expenses relating to payments of dividends or interest or distributions in
cash or any other form made or caused to be made by the Board of Directors to or
on account of holders of the securities of the Company, including in connection
with any dividend reinvestment plan or direct stock purchase plan;

(xxii).
all fees, costs and expenses related to (A) the design and maintenance of the
Company’s web site or sites and (B) the Company’s allocable share of costs
associated with technology-related expenses, including any computer software or
hardware, electronic equipment or purchased information technology services from
third-party vendors or affiliates of the Adviser that is used



3

--------------------------------------------------------------------------------





for the Company, technology service providers and related software/hardware
utilized in connection with the Company’s investment and operational activities;
(xxiii).
all fees, costs and expenses incurred with respect to market information systems
and publications, research publications and materials, and settlement, clearing
and custodial fees and expenses; provided, however, that the Company shall only
be responsible for a proportionate share of such expenses, as determined by the
Adviser in good faith, where such expenses were not incurred solely for the
benefit of the Company; and

(xxiv).
all other non-investment advisory expenses incurred by the Company or the
Administrator in connection with administering the Company’s business (including
payments under the Administration Agreement based upon the Company’s allocable
portion of the Administrator’s overhead in performing its obligations under the
Administration Agreement, including rent and the allocable portion of the cost
of the Company’s Chief Financial Officer and Chief Compliance Officer and their
respective staffs).

(h) The Adviser shall give the Company the benefit of its professional judgment
and effort in rendering services hereunder, but neither the Adviser nor any of
its officers, directors, employees, agents or controlling persons shall be
liable for any act or omission or for any loss sustained by the Company in
connection with the matters to which this Agreement relates, provided, that the
foregoing exculpation shall not apply to a loss resulting from fraud, willful
misfeasance, bad faith or gross negligence in the performance of its duties, or
by reason of its reckless disregard of its obligations and duties under this
Agreement; provided further, however, that the foregoing shall not constitute a
waiver of any rights which the Company may have which may not be waived under
applicable law.
(i) The Adviser is hereby authorized, on behalf of the Company and at the
direction of the Board of Directors pursuant to delegated authority, to possess,
transfer, mortgage, pledge or otherwise deal in, and exercise all rights,
powers, privileges and other incidents of ownership or possession with respect
to, the Company’s investments and other property and funds held or owned by the
Company, including voting and providing consents and waivers with respect to the
Company’s investments and exercising and enforcing rights with respect to any
claims relating to the Company’s investments and other property and funds,
including with respect to litigation, bankruptcy or other reorganization.
(j) The Adviser will place orders either directly with the issuer or with any
broker or dealer in connection with making investments on the Company’s behalf
hereunder. Subject to the other provisions of this paragraph, in placing orders
with brokers and dealers, the Adviser will attempt to obtain the best price and
the most favorable execution of its orders. In placing orders, the Adviser will
consider the experience and skill of the firm’s securities traders as well as
the firm’s financial responsibility and administrative efficiency. Consistent
with this obligation, the Adviser may select brokers on the basis of the
research, statistical and pricing services they provide to the Company and other
clients of the Adviser. Information and research received from such brokers will
be in addition to, and not in lieu of, the services required to be performed by
the Adviser hereunder. A commission paid to such brokers may be higher than that
which another qualified broker would have charged for effecting the same
transaction, provided that the Adviser determines in good faith that such
commission is reasonable in terms either of the transaction or the overall
responsibility of the Adviser to the Company and its other clients and that the
total commissions paid by the Company will be reasonable in relation to the
benefits to the Company over the long term, subject to review by the Board of
Directors of the Company from time to time with respect to the extent and
continuation of such practice to determine whether the Company benefits,
directly or indirectly, from such practice.
(k) The Adviser will provide to the Board of Directors such periodic and special
reports as it may reasonably request.
3. Services Not Exclusive.
Nothing in this Agreement shall prevent the Adviser or any officer, employee or
other affiliate thereof from acting as investment adviser for any other person,
firm or corporation, whether or not the investment objectives or policies of any
such other person, firm, or corporation are similar to those of the Company, or
from engaging in any other lawful activity, and shall not in any way limit or
restrict the Adviser or any of its officers, employees or agents


4

--------------------------------------------------------------------------------





from buying, selling or trading any securities for its or their own accounts or
for the accounts of others for whom it or they may be acting; provided, however,
that the Adviser will not undertake, and will cause its employees not to
undertake, activities which, in its reasonable judgment, will adversely affect
the performance of the Adviser’s obligations under this Agreement.
4. Confidentiality.
The parties hereto agree that each shall treat confidentially all information
provided by each party to the other regarding its business and operations. All
confidential information provided by a party hereto, including all “nonpublic
personal information,” as defined under the Gramm-Leach-Bliley Act of 1999
(Public law 106-102, 113 Stat. 1138), shall be used by the other party hereto
solely for the purpose of rendering services pursuant to this Agreement and,
except as may be required in carrying out this Agreement, shall not be disclosed
to any third party, without the prior consent of such providing party, except
that such confidential information may be disclosed to an affiliate or agent of
the disclosing party to be used for the sole purpose of providing the services
set forth herein. The foregoing shall not be applicable to any information that
is publicly available when provided or thereafter becomes publicly available
other than through a breach of this Agreement, or that is requested by or
required to be disclosed to any governmental or regulatory authority, including
in connection with any required regulatory filings or examinations, by judicial
or administrative process or otherwise by applicable law or regulation.
Notwithstanding the foregoing, the Company hereby consents and authorizes the
Adviser and its affiliates to use and disclose confidential information relating
to the Company in connection with (a) the preparation of performance information
relating to the Company and (b) in connection with any contemplated sale of the
outstanding equity or assets of the Adviser, Administrator, or any person who
may be deemed to “control” either of the Adviser or the Administrator, in each
case within the meaning of the 1940 Act.
5. Expenses.
During the term of this Agreement, the Adviser will bear all compensation
expense (including health insurance, pension benefits, payroll taxes and other
compensation related matters) of its employees and shall bear the costs of any
salaries of any officers or directors of the Company who are affiliated persons
(as defined in the 1940 Act) of the Adviser.
6. Compensation of the Adviser.
The Adviser, for its services to the Company, will be entitled to receive a
management fee (the “Base Management Fee”) and an incentive fee (“Incentive
Fee”) from the Company.
(a) The Base Management Fee will be calculated based on the Company’s gross
assets, including assets purchased with borrowed funds or other forms of
leverage and excluding cash and cash equivalents, at an annual rate of 1.0% for
the period commencing on the date of this Agreement through December 31, 2018;
1.125% for the period commencing on January 1, 2019 through December 31, 2019;
and 1.375% for all periods thereafter. The Base Management Fee is payable
quarterly in arrears on a calendar quarter basis. The Base Management Fee will
be calculated based on the average value of the Company’s gross assets,
excluding cash and cash equivalents, at the end of the two most recently
completed calendar quarters prior to the quarter for which such fees are being
calculated. Base Management Fees for any partial month or quarter will be
appropriately pro-rated.
(b) The Incentive Fee will consist of two parts, as follows:
(i) For each quarter from and after the date hereof through December 31, 2019
(the “Pre-2020 Period”), the first component of the Incentive Fee (the
“Income-Based Fee”) will be calculated and payable quarterly in arrears based on
the Pre-Incentive Fee Net Investment Income for the immediately preceding
calendar quarter for which such fees are being calculated and shall be payable
promptly following the filing of the Company’s financial statements for such
quarter. In respect of the Pre-2020 Period, “Pre-Incentive Fee Net Investment
Income” means interest income, dividend income and any other income (including
any other fees, such as commitment, origination, structuring, diligence,
managerial assistance and consulting fees or other fees that the Company
receives from portfolio companies) accrued during the relevant calendar quarter,
minus the Company’s operating expenses for such quarter (including the Base
Management Fee, expenses payable under the Administration Agreement, any


5

--------------------------------------------------------------------------------





interest expense and any dividends paid on any issued and outstanding preferred
stock, but excluding the Incentive Fee). Pre-Incentive Fee Net Investment Income
includes, in the case of investments with a deferred interest feature (such as
original issue discount, debt instruments with payment-in-kind interest and zero
coupon securities), accrued income not yet received in cash. Pre-Incentive Fee
Net Investment Income does not include any realized capital gains, realized
capital losses or unrealized capital appreciation or depreciation.
(ii) For each quarter beginning on and after January 1, 2020 (the “Post-2019
Period”), the Income-Based Fee will be calculated and payable quarterly in
arrears based on the Pre-Incentive Fee Net Investment Income for the immediately
preceding calendar quarter and the eleven preceding calendar quarters (or such
fewer number of preceding calendar quarters counting each calendar quarter
beginning on or after January 1, 2020) (each such period shall be referred to as
the “Trailing Twelve Quarters”) for which such fees are being calculated and
shall be payable promptly following the filing of the Company’s financial
statements for such quarter. In respect of the Post-2019 Period, “Pre-Incentive
Fee Net Investment Income” means interest income, dividend income and any other
income (including any other fees, such as commitment, origination, structuring,
diligence, managerial assistance and consulting fees or other fees that the
Company receives from portfolio companies) accrued during the relevant Trailing
Twelve Quarters, minus the Company’s operating expenses for such Trailing Twelve
Quarters (including the Base Management Fee, expenses payable under the
Administration Agreement, any interest expense and any dividends paid on any
issued and outstanding preferred stock, but excluding the Incentive Fee) divided
by the number of quarters that comprise the relevant Trailing Twelve Quarters.
Pre-Incentive Fee Net Investment Income includes, in the case of investments
with a deferred interest feature (such as original issue discount, debt
instruments with payment-in-kind interest and zero coupon securities), accrued
income not yet received in cash. Pre-Incentive Fee Net Investment Income does
not include any realized capital gains, realized capital losses or unrealized
capital appreciation or depreciation.
(iii) Pre-Incentive Fee Net Investment Income, expressed as a rate of return on
the value of the Company’s net assets (defined as total assets less senior
securities constituting indebtedness and preferred stock) at the end of the
calendar quarter for which such fees are being calculated, will be compared to a
“hurdle rate”, expressed as a rate of return on the value of the Company’s net
assets at the end of the most recently completed calendar quarter, of 2% per
quarter (8% annualized). The Company will pay the Adviser the Income-Based Fee
with respect to the Company’s Pre-Incentive Fee Net Investment Income in each
calendar quarter as follows:
1.



a.
With respect to the Pre-2020 Period, no Income-Based Fee for any calendar
quarter in which the Company’s Pre-Incentive Fee Net Investment Income (as
defined in Section 6(b)(i)) does not exceed the hurdle rate;

b.
With respect to the Post-2019 Period, no Income-Based Fee for any calendar
quarter in which the Company’s Pre-Incentive Fee Net Investment Income (as
defined in Section 6(b)(ii)) does not exceed the hurdle rate;

2.



a.
With respect to the Pre-2020 Period, 100% of the Company’s Pre-Incentive Fee Net
Investment Income (as defined in Section 6(b)(i)) for any calendar quarter with
respect to that portion of the Pre-Incentive Fee Net Investment Income for such
quarter, if any, that exceeds the hurdle rate but is less than 2.5% (10%
annualized) (the “Pre-2020 Catch-Up Amount”). The Pre-2020 Catch-Up Amount is
intended to provide the Adviser with an incentive fee of 20% on all of the
Company’s Pre-Incentive Fee Net Investment Income (as defined in Section
6(b)(i)) when the Company’s Pre-Incentive Fee Net Investment Income (as defined
in Section 6(b)(i)) reaches 2% per quarter (8% annualized);

b.
With respect to the Post-2019 Period, 100% of the Company’s Pre-Incentive Fee
Net Investment Income (as defined in Section 6(b)(ii)) with respect to that
portion of the Pre-Incentive Fee Net Investment Income (as defined in Section
6(b)(ii)), if any, that exceeds the hurdle rate but is less than 2.5% (10%
annualized) (the “Post-2019 Catch-Up



6

--------------------------------------------------------------------------------





Amount”). The Post-2019 Catch-Up Amount is intended to provide the Adviser with
an incentive fee of 20% on all of the Company’s Pre-Incentive Fee Net Investment
Income (as defined in Section 6(b)(ii)) when the Company’s Pre-Incentive Fee Net
Investment Income (as defined in Section 6(b)(ii)) reaches 2% per quarter (8%
annualized);
c.
With respect to the Pre-2020 Period, 20% of the amount of the Company’s
Pre-Incentive Fee Net Investment Income (as defined in Section 6(b)(i)) for any
calendar quarter with respect to that portion of the Pre-Incentive Fee Net
Investment Income (as defined in Section 6(b)(i)) for such quarter, if any, that
exceeds the Pre-2020 Catch-Up Amount; and

d.
With respect to the Post-2019 Period, 20% of the amount of the Company’s
Pre-Incentive Fee Net Investment Income (as defined in Section 6(b)(ii)) for any
calendar quarter with respect to that portion of the Pre-Incentive Fee Net
Investment Income (as defined in Section 6(b)(ii)), if any, that exceeds the
Post-2019 Catch-Up Amount.

provided that, with respect to the Post-2019 Period, the Income-Based Fee paid
to the Adviser shall not be in excess of the Incentive Fee Cap. With respect to
the Post-2019 Period, the Incentive Fee Cap for any quarter is an amount equal
to (a) 20% of the Cumulative Net Return (as defined below) during the relevant
Trailing Twelve Quarters minus (b) the aggregate Income-Based Fee that was paid
in respect of the first eleven calendar quarters (or the portion thereof)
included in the relevant Trailing Twelve Quarters.
“Cumulative Net Return” means (x) the aggregate net investment income in respect
of the relevant Trailing Twelve Quarters minus (y) any Net Capital Loss, if any,
in respect of the relevant Trailing Twelve Quarters. If, in any quarter, the
Incentive Fee Cap is zero or a negative value, the Company pays no Income-Based
Fee to the Adviser for such quarter. If, in any quarter, the Incentive Fee Cap
for such quarter is a positive value but is less than the Income-Based Fee that
is payable to the Adviser for such quarter (before giving effect to the
Incentive Fee Cap) calculated as described above, the Company pays an
Income-Based Fee to the Adviser equal to the Incentive Fee Cap for such quarter.
If, in any quarter, the Incentive Fee Cap for such quarter is equal to or
greater than the Income-Based Fee that is payable to the Adviser for such
quarter (before giving effect to the Incentive Fee Cap) calculated as described
above, the Company pays an Income-Based Fee to the Adviser equal to the
Income-Based Fee calculated as described above for such quarter without regard
to the Incentive Fee Cap.
“Net Capital Loss” in respect of a particular period means the difference, if
positive, between (i) aggregate capital losses, whether realized or unrealized,
in such period and (ii) aggregate capital gains, whether realized or unrealized,
in such period.
(iv) The second part of the Incentive Fee (the “Capital Gains Fee”) will be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement as set forth below), commencing with the calendar
year ending on December 31, 2018, and is calculated at the end of each
applicable year by subtracting (1) the sum of the Company’s cumulative aggregate
realized capital losses and aggregate unrealized capital depreciation from
(2) the Company’s cumulative aggregate realized capital gains, in each case
calculated from August 2, 2018 (the “Commencement Date”). If such amount is
positive at the end of such year, then the Capital Gains Fee payable for such
year is equal to 20% of such amount, less the cumulative aggregate amount of
Capital Gains Fees paid in all prior years. If such amount is negative, then
there is no Capital Gains Fee payable for such year. If this Agreement is
terminated as of a date that is not a calendar year end, the termination date
shall be treated as though it were a calendar year end for purposes of
calculating and paying a Capital Gains Fee.
For purposes of this Section 6(b)(iv):
The cumulative aggregate realized capital gains are calculated as the sum of the
differences, if positive, between (a) the net sales price of each investment in
the Company’s portfolio when sold and (b) the accreted or amortized cost basis
of such investment.
The cumulative aggregate realized capital losses are calculated as the sum of
the differences, if negative, between (a) the net sales price of each investment
in the Company’s portfolio when sold and (b) the accreted or amortized cost
basis of such investment.


7

--------------------------------------------------------------------------------





The aggregate unrealized capital depreciation is calculated as the sum of the
differences, if negative, between (a) the valuation of each investment in the
Company’s portfolio as of the applicable Capital Gains Fee calculation date and
(b) the accreted or amortized cost basis of such investment.
The accreted or amortized cost basis of an investment shall mean, with respect
to an investment owned by the Company as of the Commencement Date, the fair
value of such investment as of the Commencement Date as set forth on Schedule A
hereto and, with respect to an investment acquired by the Company subsequent to
the Commencement Date, the accreted or amortized cost basis of such investment
as reflected in the Company’s financial statements.
7. Indemnification.
The Adviser assumes no responsibility under this Agreement other than to render
the services called for hereunder in good faith and shall not be responsible for
any action of the Board of Directors in following or declining to follow any
advice or recommendations of the Adviser. The Adviser (and its officers,
managers, partners, agents, employees, controlling persons, members and any
other person or entity affiliated with the Adviser) shall not be liable to the
Company for any action taken or omitted to be taken by the Adviser in connection
with the performance of any of its duties or obligations under this Agreement or
otherwise as an investment adviser of the Company (except to the extent
specified in Section 36(b) of the 1940 Act concerning loss resulting from a
breach of fiduciary duty (as the same is finally determined by judicial
proceedings) with respect to the receipt of compensation for services), and the
Company shall indemnify, defend and protect the Adviser (and its officers,
managers, partners, agents, employees, controlling persons, members and any
other person or entity affiliated with the Adviser) (collectively, the
“Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs, demands, charges, claims and expenses (including reasonable
attorneys’ fees and amounts reasonably paid in settlement) incurred by the
Indemnified Parties in or by reason of any pending, threatened or completed
action, suit, investigation or other proceeding (including an action or suit by
or in the right of the Company or its security holders) arising out of any
actions or omissions or otherwise based upon the performance of any of the
Adviser’s duties or obligations under this Agreement or otherwise as an
investment adviser of the Company. Notwithstanding the preceding sentence of
this Section 7 to the contrary, nothing contained herein shall protect or be
deemed to protect the Indemnified Parties against or entitle or be deemed to
entitle the Indemnified Parties to indemnification in respect of, any liability
to the Company or its security holders to which the Indemnified Parties would
otherwise be subject by reason of fraud, willful misfeasance, bad faith or gross
negligence in the performance of the Adviser’s duties or by reason of the
reckless disregard of the Adviser’s duties and obligations under this Agreement
(as the same shall be determined in accordance with the 1940 Act and any
interpretations or guidance by the SEC or its staff thereunder).
8. Duration and Termination.
(a) This Agreement shall become effective as of the first date above written.
This Agreement may be terminated at any time, without the payment of any
penalty, upon 60 days’ written notice, (i) by the vote of a majority of the
outstanding voting securities of the Company, (ii) by the vote of the Company’s
Board of Directors, or (iii) by the Adviser. The provisions of Section 7 of this
Agreement shall remain in full force and effect, and the Adviser shall remain
entitled to the benefits thereof, notwithstanding any termination of this
Agreement. Further, notwithstanding the termination or expiration of this
Agreement as aforesaid, the Adviser shall be entitled to any amounts owed under
Section 6 through the date of termination or expiration.
(b) This Agreement shall continue in effect for two years from the date hereof
and thereafter shall continue automatically for successive annual periods,
provided that such continuance is specifically approved at least annually by
(A) the vote of the Board of Directors, or by the vote of a majority of the
outstanding voting securities of the Company and (B) the vote of a majority of
the Non-Interested Directors in accordance with the requirements of the 1940
Act.
(c) This Agreement will automatically terminate in the event of its “assignment”
(as such term is defined for purposes of Section 15(a)(4) of the 1940 Act).


8

--------------------------------------------------------------------------------





9. Notices.
Any notice under this Agreement shall be in writing to the other party at such
address as the other party may designate from time to time for the receipt of
such notice and shall be deemed to be received on the earlier of the date
actually received or on the fourth day after the postmark if such notice is
mailed first class postage prepaid.
10. Amendment of this Agreement.
This Agreement may be amended by mutual consent, but the consent of the Company
must be obtained in conformity with the requirements of the 1940 Act.
11. Entire Agreement; Governing Law.
This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. This Agreement shall be construed in accordance with the laws of
the State of New York and in accordance with the applicable provisions of the
1940 Act. In such case, to the extent the applicable laws of the State of New
York, or any of the provisions herein, conflict with the provisions of the 1940
Act, the latter shall control.
12. Miscellaneous.
The captions in this Agreement are included for convenience of reference only
and in no way define or delimit any of the provisions hereof or otherwise affect
their construction or effect. If any provision of this Agreement shall be held
or made invalid by a court decision, statute, rule or otherwise, the remainder
of this Agreement shall not be affected thereby. This Agreement shall be binding
on, and shall inure to the benefit of the parties hereto and their respective
successors.
13. Counterparts.
This Agreement may be executed in counterparts by the parties hereto, each of
which shall constitute an original counterpart, and all of which, together,
shall constitute one Agreement.
[Remainder of Page Intentionally Left Blank]
































9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers, all as of the day and the year
first above written.
 
 
 
 
TRIANGLE CAPITAL CORPORATION
a Maryland corporation
 
 
By:
 
/s/ E. Ashton Poole
Name:
 
E. Ashton Poole
Title:
 
Chief Executive Officer and President
 
BARINGS LLC
a Delaware limited liability company
 
 
By:
 
/s/ Eric Lloyd
Name:
 
Eric Lloyd
Title:
 
Managing Director

































[Signature Page to Investment Advisory Agreement]




--------------------------------------------------------------------------------






Schedule A
Fair Value of Investments as of the Commencement Date




